Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered February 1, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence warranted the inference of accessorial liability. Notably, *21defendant’s comment as to how long the drugs would take to “cook” clearly referred, in context, to drugs to be supplied by defendant.
Defendant’s failure to request further relief after the court struck a “legal conclusion” by the undercover officer that both defendant and the codefendant sold him drugs renders his current complaint unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s response was sufficient to prevent any prejudice. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Rubin, JJ.